OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Invention I, claims 1-8, in the reply filed on 07 January 2022 is acknowledged. As such, claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-8 are under consideration and have been examined on the merits.
It is noted that on pp. 2 of the Remarks filed 07 January 2022, Applicant asserts that “According to the Office, the inventions are independent or distinct, each from the other because Inventions I and II are related as process and apparatus for its practice”. The Examiner would like to clarify that restriction between process and apparatus was not set forth in the Requirement dated 10 November 2021. Rather, the three inventions (coated glass containers) were related, each to the other, as distinct products. Thus, Applicant’s statement is moot. 

Examiner’s Note
The Examiner notes that the instant application is a continuation of parent application US 15/337,695. The prosecution history of the parent application has been considered.
All references hereinafter to Applicant’s specification are to that which was filed 11 June 2021.

Information Disclosure Statement
The information disclosure statements (IDS) filed 22 June 2021; 24 June 2021; 05 July 2021; 19 July 2021; 06 September 2021; 17 November 2021; and 27 January 2022 have been considered. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 1 – reference characters 112 and 114
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0064, 0065, 0125-0127, 0130, 0135] – the use of the trademark “Tyzor” throughout the specification is objected to for not including the proper symbol “®” following the term (see MPEP 608.01(v))
[0089] – objected to for missing trademark symbol(s) and/or improper capitalization for (at least) “Duran” and “Fiolax” (see MPEP 608.01(v))
 [0123] – objected to for missing the word “titanium” in the compound name “titanium diisopropoxide bis acetylacetonate” (see [0125] for confirmation regarding Examiner’s position for the objection)
Appropriate correction is required.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:
The recitation of “through an uncoated pharmaceutical package” is objected to for awkward/inconsistent claim language – it is not the pharmaceutical package which is coated or uncoated, but rather, the pharmaceutical package comprises the coated (or uncoated for the comparison presented in claims 7 and 8) glass container, based on Applicant’s own language/convention.
In order to overcome the issue, the Examiner respectfully suggests amending both claims 7 and 8 by replacing “uncoated pharmaceutical package” with “uncoated glass container”, as is explicitly recited in (and thus finds support) [0117, 0118] of the specification.
Appropriate correction is required.

Claim Interpretation
The Examiner notes that the following analysis is not set forth under, nor associated with 35 U.S.C. 112(f), nor do the claims contain any “means for” or similar generic placeholder language. Rather, the analysis is included for the purpose of maintaining clarity of the record, and in order to facilitate compact prosecution.
It is noted that claim 1 recites “the coating consisting of: one or more polyimide compositions; and from 33.85 wt.% to 91.5 wt.% titania”. The specification does not provide an explicit definition for the term “polyimide composition”. As such, for examination on the merits, and which may include other components such as (e.g.) polymer(s), additives/agents, (remaining) solvent(s), and metal oxide compounds. 
If Applicant intends for the coating to consist of polyimide polymer(s) and titania (i.e., to the exclusion of any other components), the Examiner respectfully suggests the use of the word ‘polymer’ rather than ‘composition’. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fadeev et al. (US 2014/0001076; “Fadeev”) in view of Cho et al. (US 2014/0031499; “Cho”).
Regarding claim 1, Fadeev discloses a glass container having a heat-tolerant coating positioned on (and bonded to) at least a portion of the outer (exterior) surface of the container [Abstract; Fig. 1; 0003, 0009, 0083, 0096-0098, 0148, 0151]. The coating, formed as a single layer, includes a polyimide polymer and a coupling agent mixed therewith; and may be formed from (i.e., by curing) a precursor (polyamic acid) solution in organic solvent (the solvent being volatilized upon cure) [0148-0150, 0152, 0156, 0173, 0174, 0178, 0180, 0185-0188]. The coupling agent may be, inter alia, titanium oxide (or titanates) [0168]. Fadeev does not require the presence of other components (in addition to those named supra) in the coating or coating solution; as such, the coating is reasonably interpreted as consisting of the polyimide polymer and the coupling agent.
Fadeev discloses that the coating exhibits a coefficient of friction that is less than or equal to 0.7; said coating retains said coefficient of friction after exposure to a temperature of about 260°C or greater for 30 minutes [0198-0204; 0215]. Light transmission through the coated container within the range of wavelengths between 400-700 nm is greater than or equal to about 55% of a light transmission through an uncoated glass container [0226]; the coated container retains said light transmission following a heat treatment at 260°C or greater for 30 minutes [0227]. Fadeev also discloses that the coating may exhibit a thickness of 100 nm or less [0154].
Fadeev is silent regarding the amount of coupling agent (titania) ranging from 33.85 wt.% to 91.5 wt.% of the coating (i.e., relative to the total amount of the polymer and the coupling agent).
Cho discloses a coating composition consisting of a polyimide copolymer and an inorganic particle or precursor thereof; the coating exhibits improved transparency, heat resistance, mechanical strength, and flexibility, and may be formed on glass substrates and utilized as a protective film [Abstract; 0003, 0007, 0009, 0070, 0071, 0163, 0200, 0204, 0213, inter alia, titanium dioxide; and the precursor capable of forming the oxide (upon curing of the composition) may be titanium tetraisopropoxide or an acetylacetonate [0062, 0063, 0068, 0165-0167, 0172, 0187, 0188]. Cho teaches that the particle or precursor is present in the coating in an amount of 5 to 95 wt.% [0069, 0173, 0243; Table 1], where within said range, excellent heat resistance, high mechanical strength, and a low coefficient of thermal expansion may be achieved while maintaining high optical properties [0175, 0178]. 
Cho discloses that the coatings exhibit total light transmittance of about 80-95% in a wavelength range of 280-750 nm [0181]; teaches that the addition of the inorganic particles to the polyimide increases the glass transition temperature of the polyimide to greater than 400°C [0209]; and discloses that the coating thickness (i.e., film thickness) ranges from 0.01 to 1,000 µm (i.e., as low as 10 nm) [0212]. 
Fadeev and Cho are both directed to protection of glass substrates (articles) through formation of polyimide-based coatings thereon, wherein said coatings exhibit light transmittance and heat resistance, and consist of polyimide(s) and titania particles (or precursors thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized between 5 and 95 wt.% of titanium dioxide (or a precursor thereof such as a tetraisopropoxide or acetylacetonate), as taught by Cho, in the heat-tolerant coating (of Fadeev, disposed on the exterior surface of the glass container), in order to have obtained (the coating having) high heat resistance, high mechanical strength, a low coefficient of thermal expansion. Additionally or alternatively
The glass container of Fadeev, as modified, would have comprised all of the features supra, wherein the amount of titanium dioxide in the coating (on the exterior of the glass container) would have ranged from 5-95 wt.%, whereby the amount of polyimide (logically) would have ranged from 5-95 wt.% (given that the coating consists of the polyimide and the titanium dioxide). 
The amount of 5-95 wt.% titanium dioxide encompasses and thereby renders prima facie obvious the claimed range of 33.85 to 91.5 wt.% (see MPEP 2144.05(I)). As such, the container of Fadeev, as modified supra, reads on all of the limitations of claim 1. 
Regarding claim 2, as set forth above, Fadeev discloses that the coating exhibits a thickness of 100 nm or less (same as claimed range; also noted for the purpose of facilitation of compact prosecution that as set forth supra, Cho discloses that the coating may exhibit a thickness as low as 10 nm). 
Regarding claim 3, Fadeev discloses that suitable diamine and dianhydride monomers for forming the polyimide include fluorinated monomers (e.g., 4-BDAF, 6-FDA) [0180]. Given that Fadeev explicitly discloses the fluorinated monomers as suitable for use in forming the polyimide in the heat-tolerant coating; as well as discloses additional alternative embodiments where the polymer of the coating may be a fluoropolymer in place of a polyimide [0181], it would have been prima facie obvious to one of ordinary skill in the art (before the effective filing date of the invention) to have selected the fluorinated monomer(s) for forming the polyimide for the heat-tolerant coating (see MPEP 2144.06(I), (II); 2143(I)(E); 2131.02(II)).
Additionally or alternatively, Cho teaches that a fluorine compound may be introduced into the polyimide structure to improve the optical properties of the coating while (as the trade-off) increasing the coefficient of thermal expansion [0177]. As such, it would have been obvious to one of ordinary skill in the art to have utilized the fluorinated monomers (as stated supra
In view of the foregoing, the limitations of claim 3 are read on.
Regarding claim 4, as set forth supra in the rejection of claim 1, Fadeev discloses that the heat-tolerant coating is bonded to the exterior surface of the glass container.
Regarding claims 5-8, as set forth supra in the rejection of claim 1, Fadeev discloses that the heat-tolerant coating exhibits the coefficient of friction that is less than or equal to 0.7 and retains said coefficient of friction after exposure to a temperature of about 260°C or greater for 30 minutes (claims 5 and 6); as well as that the coated container exhibits a light transmission within wavelengths between 400-700 nm that is greater than or equal to about 55% of a light transmission through an uncoated glass container, wherein the coated container retains said light transmission following heat treatment at 260°C or greater for 30 minutes (claims 7 and 8). The aforesaid disclosure of Fadeev reads on the limitations of claims 5-8.
Additionally or alternatively, in view of the foregoing (i.e., the fact that Fadeev discloses the aforesaid), and given that the coating of Fadeev, as modified supra, is substantially identical to Applicant’s claimed and disclosed coating in terms of the components (polyimide polymer, titanium dioxide) and weight ranges thereof, there is a reasonable expectation that the coating/glass container set forth above (modified Fadeev) would have exhibited the claimed coefficient of friction and light transmission values (both before and after heat treatment as claimed), absent factually supported objective evidence to the contrary (see MPEP 2145; 2112(V); 2112.01(I), (II)).

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description.
US 2015/0024145 to Bockmeyer et al. – discloses semi-transparent coatings for glass or glass-ceramics including sol-gel hybrid polymer matrix (of which may include a polyimide 
US 2005/0154181 to Dueber et al. – discloses a polyimide coating for a variety of articles; teaches functional fillers may be included in the polyimide to alter any of the electrical, thermal, or insulation properties of the polyimide, said fillers including titanium dioxide [Abstract; 0012, 0013, 0051-0053, 0059-0061]
US 2008/0044683 to Chan et al. – discloses a polyimide film having a high glass transition temperature, low coefficient of thermal expansion; teaches that additives such as nano-clay silicates and soluble nanoparticle precursors such as aluminum acetylacetonate can be added to the polyimide (in the form of polyamic acid solution) in order to reduce the coefficient of thermal expansion, as well as teaches that polymerization of the diamine and dianhydride in the presence of the nanofiller results in good dispersion of the nanofiller in the polyimide [Abstract; 0011-0013, 0066-0073]
In addition, please see all art cited in the parent application file wrapper

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782